DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5 of copending Application No. 16/634230 (App. No. 16/634230). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 15-16 are taught by claims 2-5 of App. No. 16/634230.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-27, 33, 36-41, 48-50 of copending Application No. 17/257749 (App. No. 17/257749). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1-16 are taught by claims 26-27, 33, 36-41, 48-50 of App. No. 17/257749.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 11, and 12, of copending Application No. 17/270187 (App. No. 17/270187). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1-16 are taught by claims 1-7, 11, and 12 of App. No. 17/270187.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, and 6-14, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10-17, 19, of copending Application No. 16/639204 (App. No. 16/639204). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, and 6-14, are taught by claims 1, 10-17, and 19 of App. No. 16/639204.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-8, 12 and 13, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, of copending Application No. 17/309199 (App. No. 17/309199). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, 2, 6-8, 12 and 13, are taught by claims 1-5 of App. No. 17/309199.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-8, 12 and 13, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, of copending Application No. 17/310464 (App. No. 17/310464). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, 2, 6-8, 12 and 13, are taught by claims 1-4 of App. No. 17/310464.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, of copending Application No. 17/423518 (App. No. 17/423518). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims15-16, are taught by claims 1-6 of App. No. 17/423518.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-13, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 11-14, of copending Application No. 17/428705 (App. No. 17/428705). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, 2, 6-13, are taught by claims 1-4, 11-14,of App. No. 17/428705
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

obtainable by the process of claim 1…” The term “obtainable” makes the polymer seem to be optionally made the process of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 246879 A1 to Bracht et al. (hereinafter Bracht).

Regarding claims 1-8, 10, and 12-16, Bracht teaches a curable epoxy resin formulation comprising a component A obtained by mixing an epoxy resin and a thiocarbonate (para 77) and a curing component B with an amine hardener composition comprising a diamine curing agent such as xylenediamine (para 79-81), wherein the above components are mixed together, and reacted/cured (para 90-91), which meets the claimed polymer, composition and the process of 
    PNG
    media_image1.png
    138
    473
    media_image1.png
    Greyscale
(para 44), which meets the claimed compound (C) having two groups that react with SH as cited in claim 1, the thiocarbonate had the formula 
    PNG
    media_image2.png
    305
    218
    media_image2.png
    Greyscale
, wherein R6 is a C1-6 alkyl, (para 33-34), Z1=O, Z2=S and Z3=O, (para 19), which meets the claimed cyclic monothiocarbonate cited in claims 1-5, 15, and 16, wherein three of R1-R4 is hydrogen, and one of R1-R4 is –CH2-O-R5. The xylylenediamine meets the claimed two primary amino groups cited in claims 1, 6, and 13, and it also meets the D) compound since two amine groups would also be able to react with –SH. The above thus, meets the first and second alternative. When all the above components are reacted, the urethane groups are formed as cited by the Applicant in their specification.



Regarding claim 11, as cited above and Bracht teaches claim 1. Bracht further teaches the first alternative when the diamine is compound B) and meets claim 11 because the second alternative is optional.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766